Citation Nr: 1816023	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-16 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) secondary to personal assault.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970, during the Vietnam Era.  He also served in the United States Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In May 2016, the Board remanded this matter for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

As noted above, in May 2016 the Board remanded this matter for further development, directing the RO to provide the Veteran with proper notice advising him of the forms of evidence that may verify his claimed PTSD stressors in service and to schedule him for a VA examination.  May 2016 Board Decision.  

In accordance with the Board's directives, the RO sent the Veteran the requisite notice in May 2016.  May 2016 Letter to the Veteran; see also Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order).  

Then in October 2016, the RO attempted to schedule the Veteran for a VA examination.  Compensation and Pension Exam Inquiry.  However, according to a November 2016 e-mail exchange, it appears that he failed to reserve the VA examination appointment, so none was conducted.  November 2016 E-mail from B.M.

Subsequently, in November 2016, the RO determined the matter was not ready to be adjudicated because there were two different addresses for the Veteran in the VA system.  November 2016 Deferred Rating.  As such, the RO concluded another VA examination should be scheduled.  Despite the November 2016 Deferred Rating, the RO proceeded to readjudicate this matter in December 2016.  December 2016 Supplemental Statement of the Case.  Based on the foregoing, the Board finds a remand is necessary to attempt to schedule the Veteran for another VA examination.  

As another matter, the Board notes the VA previously found the Veteran was incompetent to handle disbursement of his funds.  August 2015 Rating Decision.  Further, he is residing in an assisted living facility.  See March 2015 Report of General Information.  Thus, contact may be necessary with his case manager at the assisted living facility.  See October 2016 Report of General Information (noted that T.G. is the Veteran's case manager and point of contact to ensure he attends his appointment).

Accordingly, the case is REMANDED for the following action:

1. Verify the Veteran's current address.  If he continues to reside at an assisted living facility, the appropriate contact information for his case manager or any other appropriate point of contact at the facility should be obtained.
2. After instruction (1) is completed, to the extent possible, provide the Veteran with proper notice advising him of the forms of evidence that may be submitted to substantiate his service connection claim for PTSD based upon personal assault in service, to include providing him with another VA Form 21-0781a, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder Secondary to Personal Assault.  If additional evidence is received, conduct all development deemed necessary.

3. After instructions (1) and (2) are completed, to the extent possible, schedule the Veteran for an examination with an appropriate medical professional to determine the nature and etiology an acquired psychiatric disorder that found/shown to be present.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims file and this fact should be noted in the accompanying medical report.

In doing so, if the Veteran is residing at an assisted living facility, the RO should provide his case manager at the facility with notice of the VA examination date, time, and location so that proper arrangements can be made to make him available for the examination. 

Based on the examination of the Veteran, and review of the record, the examiner is asked to the respond to the following:
      
a. Please identify all current and prior diagnoses of an acquired psychiatric disorder.  In particular, does the Veteran meet the diagnostic criteria for any mental disorder, to specifically include PTSD.

b. Reconcile all prior diagnoses of an acquired psychiatric disorder, to include depression, cognitive disorder, and psychotic disorder with the current findings.  If any prior diagnosis cannot be reconciled with the current findings, explain why that is so.

c. Please identify the likely cause for each mental disorder entity diagnosed, to include PTSD.  Specifically, is it at least as likely as not (50 percent probability or greater) that any such mental disorder began in (or is otherwise related to) the Veteran's active duty service.  The examiner is asked to discuss whether the claimed in-service stressor, namely due to personal assault, support the diagnosis of any diagnosed mental disorder, and explain why that is so.

**In rendering an opinion, the examiner should consider the Veteran's relevant lay statements, to include his statements bearing on in service stressors documented in the October 2012 VA Psychologist Group Counseling Note.

**If a mental disorder shown is deemed to be unrelated to service, the examiner should, if possible, identify the caused considered more likely and explain why that is so.

4. Then, the AOJ should review the record, conduct any additional development deemed necessary, and readjudicate the claim.  If the claim remains denied, the AOJ should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should then be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).




